Approval of the minutes of the previous sitting
(The Minutes of the previous sitting were approved)
- Madam President, on a point of order, I refer to Rule 142(2)(a) and (b) on the allocation of speaking time. Yesterday when we were discussing the Guantánamo prison, here in the Chamber, I and several other speakers were interrupted without mercy when we had exceeded our speaking time by a few seconds. That harsh treatment was meted out by Mr Pöttering and Mr Siwiec, the Vice-President replacing him later in the afternoon.
Mr Schulz, the Socialist Group leader, on the other hand, was permitted by Mr Pöttering to exceed his time limit by far more than a minute. Now, I would not dream of insinuating that this was because Mr Pöttering and Mr Schulz are buddies - alte Kameraden as one might put it in German - but I do spot a recurring pattern here. Colleagues from big groups elaborating the political message the Chair wants to hear are treated with great generosity. Colleagues from smaller groups elaborating the political message the Chair does not want to hear are treated with great meanness. Now that is in breach of the Rules of Procedure, where it is clearly stated how speaking time should be allocated.
I want to remind Mr Pöttering and all his Vice-Presidents -
(The President informed the speaker that he had exceeded his speaking time)
I was sent here to defend subsidiarity and the sovereignty of member countries and the President and the Vice-Presidents of this Parliament have no right whatsoever to try and silence the voice of 15% of the Swedish electorate.
Mr Lundgren, I am now cutting you off. You have exceeded your speaking time by more than half. I have taken note of what you have said. I believe that it is clear to everyone.
- Madam President, can I remind you that this would not have happened to Mr Schulz. He would not have been interrupted by you. This is the great difference. But you prove my point - thank you very much.
- Mr Lundgren, I am sure that you are mistaken. I will record what you have said and it will appear in the Minutes. It would certainly also be appropriate to discuss in the Bureau the question of differing behaviour, which is partly dependent on the amount of time available.